Exhibit 10.1

 

[g292631kk01i001.jpg]

 

EMPLOYMENT AGREEMENT

BETWEEN GEOKINETICS INC. AND ALEJANDRA VELTMANN

 

This Employment Agreement dated as of December 12, 2012 (the “Effective Date”),
and Exhibit A attached hereto and incorporated by reference (collectively
referred to as the “Agreement”), sets forth the principal terms of the
employment relationship between Alejandra Veltmann (the “Employee”) and
Geokinetics Inc. and/or its subsidiaries (the “Company”).  This Agreement shall
supersede any and all previous offers, agreements or understandings between
Employee and the Company.  The Company and the Employee agree as follows:

 

Section 1: Employment, Compensation, and Benefits

 

1.1          Employment. The Company agrees to employ Employee, and Employee
agrees to be employed by the Company, in the Position identified in Exhibit A. 
Employee shall be based in Houston, Texas, U.S.A. or in such other location as
may be designated by the Company and mutually acceptable to Employee. Employee
further agrees that Company may assign Employee any job functions that are
consistent with Employee’s Position identified in Exhibit A and that Employee
can reasonably be expected to perform.  Employee will devote substantially all
of her time and attention during working hours and best efforts to the affairs
of the Company.  Employee also agrees to fully perform her duties and
responsibilities to the Company.

 

1.2          Compensation. The Employee shall be compensated as set forth in
Exhibit A.  Employee’s monthly base salary shall be paid in accordance with the
Company’s standard payroll practices, and (as with all other compensation paid
to Employee by the Company) is subject to withholding of all federal, state,
city, or other taxes as may be required by applicable law.  Compensation may,
but will not necessarily, include base salary, annual bonus opportunity and
periodic equity-based awards as determined appropriate by the Compensation
Committee of the Board of Directors (“Compensation Committee”) or the Board of
Directors (“Board”).

 

1.3          Benefits. Employee shall be eligible to participate in all general
employee benefit plans and programs that the Company has made available to the
Company’s employees in the United States. Employee will be eligible for 4 weeks
of vacation per year pursuant to the Company’s policies and procedures. Nothing
in this Agreement is to be construed to provide greater rights, participation,
coverage or benefits than provided to similarly-situated employees under the
terms of the benefit plans and programs.  The Company is not obligated to
institute, maintain or refrain from changing, amending or discontinuing any
benefit program or plan, as long as such actions are similarly applicable to
covered employees generally.

 

Section 2: Termination of Employment

 

2.1          Employment Status. Employee and Company acknowledge and agree that
the Employee’s employment is on an “at-will” basis, meaning that both the
Employee and the Company are free to terminate the employment relationship at
any time, for any reasons, with or without notice, and with or without cause. 
Subject to Section 2.3, Employee further acknowledges and agrees that Company is
not obligated to maintain Employee’s employment for any specific period of time
and there is no definite term for this Agreement.

 

--------------------------------------------------------------------------------


 

2.2          Delivery of Notice.  Employee and Company acknowledge and agree
that any and all notices required to be delivered under the terms of this
Agreement shall be forwarded by personal delivery or registered mail.  Notices
shall be deemed to be communicated and effective on the date they are personally
delivered or three (3) days after the date such notices are deposited (postage
prepaid) in registered mail. Such notices shall be addressed as follows:

 

If to Company:

David J. Crowley

 

Geokinetics Inc.

 

1500 City West, Suite 800

 

Houston, Texas 77042

 

 

If to the Employee:

Alejandra Veltmann

 

1911 Flower Garden Lane

 

Houston, Texas 77077

 

2.3          Severance. Pursuant to the terms of this Agreement, Company shall
pay Employee Severance Pay for the number of months stated in Exhibit A as the
“Severance Pay Period” if (i) the Employee resigns with Good Reason at any time
during the term of this Agreement or (ii) the Employee’s employment is
terminated by the Company or its successor without Cause within six months after
a Change of Control.  Further, pursuant to the terms of this Agreement and
provided Employee is not entitled to receive Severance Pay under the preceding
sentence, Company shall pay Employee Severance Pay for fifty percent (50%) of
the number of months stated in Exhibit A as the “Severance Pay Period” if
Company terminates the Employee’s employment without Cause within eighteen (18)
months after the Effective Date.  Employee is not entitled to Severance Pay for
a termination based on Death/Disability, resignation without Good Reason, or
termination for Cause, unless the Company advises Employee of its intent to
enforce Employee’s non-compete obligations under Section 3.3 of this Agreement. 
Employee acknowledges and agrees that, regardless of the reason for termination,
Employee’s continued eligibility for Severance Pay, if applicable, is contingent
upon Employee’s compliance with Section 3.3 of this Agreement and that Employee
shall not be entitled to any Severance Pay, and Company can discontinue the
payment of any Severance Pay, if Employee violates the provisions of Sections
3.3 of this Agreement.  Discontinuance of such payments, however, will not
prevent the Company from otherwise enforcing Section 3.3 of this Agreement.

 

Severance Pay, if applicable, shall be equivalent to Employee’s monthly base pay
multiplied by the Severance Pay Period.  If the Employee agrees to a reduction
in base salary at any time, the highest base salary received subsequent to the
Effective Date will be used for purposes of calculating the base salary portion
of Severance Pay.

 

To the extent Employee is eligible for Severance Pay under this Agreement, such
Severance Pay is contingent upon Employee’s execution of a reasonable Release of
All Claims in such form of Release as presented by the Company to Employee
(“Release”) within a time period to be determined by the Company, such period
not to exceed fifty (50) days.  In the event Employee refuses to sign and/or
revokes any such reasonable Release, Employee acknowledges and agrees that
Employee shall not be entitled to any Severance Pay so that the Company shall
have no further obligation to compensate Employee under this Agreement for
termination of employment other than paying earned but unpaid salary and accrued
vacation.

 

To the extent Employee is eligible for Severance Pay under this Agreement, the
Company shall pay such Severance Pay monthly following Employee’s “separation
from

 

2

--------------------------------------------------------------------------------


 

service” (as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code) and Treasury Regulations and other guidance promulgated or
issued thereunder (collectively referred to as “Section 409A”)), except that
Severance Pay that would have been paid during the 60 days immediately following
the Employee’s separation from service will be paid on the 60th day following
such separation from service; provided, however, that the Company shall make no
payments until six months after Employee’s separation from service, at which
point all delayed payments will be made in a lump sum within 30 days following
the end of such 6-month period, but only (i) if Employee is a “Specified
Employee” (as defined in Section 409A) and (ii) to the extent required to avoid
additional taxation under Section 409A.  To the extent Employee is eligible for
Severance Pay under this Agreement, the Company shall provide to Employee
payments for continued medical and dental insurance coverage under the Company’s
group health plan at the existing level during the Severance Pay Period (or if
shorter, the period of time during which Employee is entitled to continuation
coverage under Section 4980B (COBRA)) regardless of whether Severance Pay is
paid monthly or delayed.

 

This Agreement is intended to comply with Section 409A to the extent applicable,
and any ambiguous provision will be construed in a manner that is compliant with
or exempt from the application of Section 409A.  If any provision of this
Agreement (or of any compensation or benefits hereunder) would cause Employee to
incur any additional tax or interest under Section 409A, the Company shall,
after consulting with Employee, reform such provision to comply with
Section 409A, to the extent permitted under Section 409A; provided, however,
that the Company agrees to maintain, to the maximum extent deemed practicable,
the original intent and economic benefit to Employee of the applicable provision
without violating or causing taxation under Section 409A.

 

For purposes of this Agreement, “Cause” shall mean: (a) the Employee’s
conviction by a court of competent jurisdiction of a felony or crime involving
moral turpitude, or entering a guilty plea, the plea of nolo contendere, or
similar plea to such crime by the Employee regardless of whether such crime is
subject to deferred adjudication; (b) the Employee’s commission of a material
act of fraud; (c) the Employee’s material violation of the Company’s policies
and procedures and/or Code of Conduct; (d) the Employee’s material
misappropriation of funds or property of the Company; (e) the Employee’s knowing
engagement, without prior written approval of the Company, in any material
activity which directly competes with the business of the Company, its
affiliates, or which could directly result in a material injury to the business
or reputation of the Company or any affiliate; and (f) Employee’s material
failure to perform his/her duties and responsibilities under this Agreement if
not cured within 60 days of Employee being formally notified in writing of
material failure, which notice shall specifically identify the performance
failure as determined in good faith by the Company.

 

For purposes of this Agreement, resigning with “Good Reason” shall be defined to
include any of the following events that arise without Employee’s prior written
consent: (a) a relocation of Employee to an office or location more than fifty
(50) miles from his/her office or location as of the Effective Date; (b) a
material diminution in Employee’s duties, responsibilities or authority; (c) a
material diminution in Employee’s base salary or target bonus by more than ten
percent (10%), except in connection with an executive-wide reduction for cost
purposes; (d) or any other action or inaction that constitutes a material breach
by the Company of this Agreement. Notwithstanding anything to the contrary
contained herein, a termination by the Employee for “Good Reason” shall occur
only if (i) the Employee provides written notice to the Company of the
occurrence of the event that constitutes “Good Reason” within sixty (60) days of
the event’s initial existence, and (ii) the Company fails to remedy the event
within thirty (30)

 

3

--------------------------------------------------------------------------------


 

days of its receipt of such notice, and (iii) the Employee terminates his
services no later than thirty (30) days following the end of such cure period.

 

For purposes of this Agreement, “Death/Disability” shall mean Employee’s:
(a) death; (b) becoming incapacitated or disabled so as to entitle Employee to
benefits under the Company’s long-term disability plan; or (c) becoming
permanently and totally unable to perform Employee’s duties for the Company as a
result of any physical or mental impairment supported by a written opinion by a
physician selected by the Company.

 

2.4          Change of Control.  In the event of a Change of Control, the
Employee shall receive the remuneration stated in Exhibit A as “Change of
Control — Equity”. To the extent Employee is eligible to receive such
remuneration pursuant to a Change of Control; such remuneration is contingent
upon Employee’s execution of a reasonable Release presented by the Company.  In
the event Employee refuses to sign and/or revokes any such reasonable Release,
Employee acknowledges and agrees that Employee shall not be entitled to any
remuneration as a result of a Change of Control.

 

For purposes of this Agreement, a “Change of Control” means the occurrence of
any of the following events: (i) the Company shall not be surviving entity in
any merger, consolidation or other reorganization (or survives only as a
subsidiary of an entity other than a previously wholly-owned subsidiary of the
Company); (ii) the Company sells, leases or exchanges all or substantially all
of its assets to any other person or entity (other than a wholly-owned
subsidiary of the Company); (iii) the Company is to be dissolved and liquidated;
(iv) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the 1934 Act, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power); or
(v) as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board.  Notwithstanding the foregoing, a “Change of
Control” shall not include any transaction or series of related transactions in
which a stockholder or any “group” (as contemplated by Section 13(d)(3) of the
1934 Act) of which such stockholder is a member that, as of the date of approval
of the relevant stock awards plan by the board, owns more than 25% of the
outstanding shares of the Company’s voting stock (based upon the voting power of
all shares of the Company’s capital stock, the holders of which are entitled to
vote for the election of members of the Board) acquires, directly or indirectly,
more than 50% of the outstanding shares of the Company’s voting stock, but less
than 75% of the outstanding shares of the company’s voting stock (based, in
either such case, upon the voting power of all shares of the Company’s capital
stock, the holders of which are entitled to vote for the election of members of
the Board).

 

2.5          Return of Company Property.  Upon termination or resignation of
employment, Employee shall immediately return all documents, data, equipment and
all other objects that constitute Company property to Employee’s manager or
human resources representative including, but not limited to, Employee’s company
issued laptop or computer, cell phone, credit cards, any leased or rented
objects, security or identification cards, thumb drives, external hard drives
and all keys to Company vehicles in Employee’s possession, custody or control.

 

Section 3: Inventions, Trade Secrets, and Non-Compete Obligations

 

3.1          Confidentiality. The Company shall provide Employee with valuable
proprietary and confidential information during employment for the purpose of
assisting in the performance of Employee’s job requirements and
responsibilities.  Employee acknowledges that such

 

4

--------------------------------------------------------------------------------


 

proprietary and confidential information will be provided throughout his/her
employment on a continuing basis because of the Employee’s position with the
Company.  At all times during employment with the Company and after the
termination or expiration of employment, whether voluntary or involuntary,
Employee agrees to keep in confidence and trust all proprietary and confidential
information that has been provided to Employee by the Company, and agrees not to
use or disclose such proprietary and confidential information without the
written consent of the Company, except as may be necessary to perform Employee’s
duties to the Company. Employee also agrees to return all proprietary and
confidential information to the Company upon request and/or prior to leaving
employment with Company.

 

Proprietary and Confidential Information includes, by way of example and without
limitation, the following:  (i) the Company or its affiliates’ development,
patent and copyright development and licensing thereof, trade secrets,
inventions, formulas, designs, drawings, specifications and engineering,
laboratory analysis, production processes, or equipment; (ii) the Company or its
affiliates’ marketing techniques, price lists, pricing policies, sales, service,
costs, and business methods, formulas, product specifications, and planning
efforts; (iii) the names of the Company or its affiliates’ customers and their
representatives, customer services, or the type, quantity and specifications of
products purchased by or from customers; (iv) information about the Company or
its affiliates’ employees and the terms and conditions of their employment;
(v) the Company or its affiliates’ computer techniques, programs and software,
or (vi) any other confidential or proprietary information of the Company or the
Company or its affiliates’ customers, suppliers, vendors, investors, partners,
or other third parties that cannot be obtained readily by the public.  Employee
acknowledges that this Confidential Information constitutes a valuable, special,
and unique asset used by the Company or its affiliates in their business to
obtain a competitive advantage over their competitors.  Employee further
acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company or its
affiliates in maintaining their competitive position.

 

3.2          Inventions.  Employee agrees that all confidential information
including copyrightable works, trademarks, and inventions (patentable or not),
discovered, created, developed, or invented by Employee as a result of work that
Employee performs in connection with this Agreement (whether during business
hours and whether on Company premises or otherwise), and all applications for
patents and resulting patents, shall belong to and be the property of the
Company. All proprietary and confidential information including, but not limited
to, copyrightable works, trademarks, and inventions (patentable or not),
discovered, created, developed, or invented by Employee as a result of work that
Employee performs in connection with this Agreement (whether during business
hours and whether on Company premises or otherwise), and all applications for
patents and resulting patents, shall belong to and be the property of the
Company.

 

5

--------------------------------------------------------------------------------


 

Employee agrees promptly to disclose to the Company all such intellectual
property; cooperate fully with and assist the Company in the preparation and
prosecution of all applications for patents, trademark registrations, and
copyright registrations covering any such property; execute all necessary
documents related to such property; provide necessary assistance associated with
any other protection procedures for such property; assign to the Company all
patents, trademark registrations, and copyright registrations issuing on such
applications; and aid the Company in the enforcement of its proprietary rights. 
The Company shall pay Employee reasonable compensation for and reimburse
Employee for reasonable expenses associated with time spent in assisting,
preparing, and prosecuting applications, executing necessary documents, engaging
in other protection proceedings, and aiding the Company in enforcing its
proprietary rights in connection with matters arising under this paragraph after
the termination of Employee employment.

 

This Company Property and Inventions section shall not apply to any inventions
that Employee developed or conceived prior to employment with the Company. 
Similarly and regardless of any inventions described by Employee in the forgoing
sentence, this Section shall not apply to any inventions that meet all of the
following requirements:  (i) the invention is developed entirely by Employee on
Employee’s own time without using the Company’s equipment, supplies, facilities
or proprietary and confidential information; (ii) the invention does not relate
to the Company’s business or the actual or demonstrably anticipated research or
development of the Company; and (iii) the invention does not result from any
work performed by Employee for the Company.

 

3.3                               Non-compete Obligations.  Employee agrees not
to compete with the Company and its affiliates in the seismic service industry
during employment with the Company.  In addition, following termination of
employment by the Company without Cause, Employee agrees that she will not
compete in the seismic service industry as more specifically set forth in
Exhibit A. Furthermore, following termination of employment due to
Death/Disability, by the Company with Cause, or Resignation by Employee, upon
confirmation by the Company that it intends to pay Employee Severance pursuant
to Section 2.3 of this Agreement and, thus, enforce the Employee’s non-compete
obligations under this Section, Employee agrees that he will not compete in the
seismic service industry as more specifically set forth in Exhibit A.

 

Employee agrees that the restrictions set forth in this paragraph and Exhibit A
are intended to protect the legitimate business interests of the Company and its
proprietary and confidential information that will provided to Employee during
employment.  Employee agrees that the time, geographic and scope of activity
limitations set forth in Exhibit A are reasonable and necessary to protect the
Company’s legitimate business interests.  Employee further acknowledges that in
the event of Employee’s termination, Employee’s knowledge, experience and
capabilities are such that Employee can obtain employment in business activities
which are of a different and non-competing nature than those performed in the
course of Employee’s employment with the Company.

 

3.4                               Non-solicitation.  During Employee’s
employment, and for the longer of twelve months or the Severance Pay Period, if
applicable, following the termination of employment for any reason, Employee
will not, either directly or indirectly, call on, solicit, encourage, or induce
any other employee or officer of the Company or its affiliates with whom
Employee had contact with, knowledge of, or association with in the course of
employment with the Company, to terminate the individual’s employment or
affiliation with the Company, and will not assist any other person or entity in
such a solicitation.

 

6

--------------------------------------------------------------------------------


 

Section 4: Other Provisions

 

4.1                               Waiver of Right to Jury Trial.

 

THE COMPANY AND EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY WAIVE
ANY AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY OR TERMINATION THEREFROM INCLUDING, BUT NOT LIMITED TO:

 

a.                                      Any and all claims and causes of action
arising under contract, tort or other common law including, without limitation,
breach of contract, fraud, estoppel, misrepresentation, express or implied
duties of good faith and fair dealing, wrongful discharge, discrimination,
retaliation, harassment, negligence, gross negligence, false imprisonment,
assault and battery, conspiracy, intentional or negligent infliction of
emotional distress, slander, libel, defamation and invasion of privacy.

 

b.                                      Any and all claims and causes of action
arising under any federal, state or local law, regulation or ordinance,
including, without limitation, claims arising under Title VII of the Civil
Rights Act of 1964, the Pregnancy Discrimination Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Fair Labor Standards Act and all corresponding state laws.

 

c.                                       Any and all claims and causes of action
for wages, employee benefits, vacation pay, severance pay, pension or profit
sharing benefits, health or welfare benefits, bonus compensation, commissions,
deferred compensation or other remuneration, employment benefits or
compensation, past or future loss of pay or benefits or expenses.

 

4.2                               Choice of Law/Exclusive Jurisdiction and
Venue.  The Company and Employee acknowledge and agree that this Agreement shall
be interpreted, governed by and construed in accordance with the laws of the
State of Texas, without regard to the conflict of laws principles or rules
thereof.

 

The Company and Employee irrevocably and unconditionally agree that any legal
suit, action or proceeding arising out of or relating to this Agreement, as well
as to all claims arising out of Employee’s employment with Employer or
termination therefrom, shall be brought in either the Federal District Court for
the Southern District of Texas—Houston Division or in a judicial district court
of Harris County, Texas (hereinafter referred to as the “Texas Courts”).  In
that regard, the Company and Employee waive, to the fullest extent allowed, any
objection which the Company or Employee may have to the venue of any such
proceeding being brought in the Texas Courts, and any claim that any such action
or proceeding brought in the Texas Courts has been brought in an inconvenient
forum. In addition, the Company and Employee irrevocably and unconditionally
submit to the exclusive jurisdiction of the Texas Courts in any such suit,
action or proceeding.  The Company and Employee acknowledge and agree that a
judgment in any suit, action or proceeding brought in the Texas Courts shall be
conclusive and binding on each and may be enforced in any other courts to whose
jurisdiction the Company or Employee is or may be subject to, by suit upon such
judgment.

 

7

--------------------------------------------------------------------------------


 

4.3                               Compliance with Section 409A.  Any provisions
of the Agreement that are subject to Section 409A, and not exempted from or
excepted under Section 409A, are intended to comply with all applicable
requirements of Section 409A, and shall be interpreted and administered
accordingly.  With respect to any amounts or benefits that are subject to
Section 409A, this Agreement shall in all respects be administered in accordance
with Section 409A.  In no event may the Employee, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement.

 

Notwithstanding any provision of this Agreement to the contrary, if any payment
or other benefit provided herein would be subject to additional taxes and
interest under Section 409A because the timing of such payment is not delayed as
provided in Section 409A for a “specified employee” (within the meaning of
Section 409A), then if Employee is a “specified employee,” any such payment that
the Employee would otherwise be entitled to receive during the first six months
following her “separation from service” (as defined under Section 409A) shall be
accumulated and paid, within thirty (30) days after the date that is six months
following Employee’s date of “separation from service”, or such earlier date
upon which such amount can be paid under Section 409A without being subject to
such additional taxes and interest such as, for example, upon Employee’s death.

 

4.4                               Entire Agreement.  This Agreement constitutes
the entire Agreement between the parties.  None of the provisions of this
Agreement may be waived, changed or altered except by an instrument in writing
signed by both parties. The waiver by either party of a breach or violation of
any provision of this Agreement shall not operate as, or be construed to be, a
waiver of any subsequent breach or violation.  Headings used throughout this
Agreement are for administrative convenience only and shall be disregarded for
the purpose of construing and enforcing this Agreement.

 

4.5                               Assignment.  This Agreement shall be binding
and inure to the benefit of the Company and any other person, association, or
entity that may acquire or succeed to all or substantially all of the business
assets of the Company.  Employee’s rights and obligations under this Agreement
are personal, and they shall not be assigned or transferred without the
Company’s prior written consent.

 

4.6                               Severability.  If any provision of this
Agreement is declared or determined by any court of competent jurisdiction to be
illegal, invalid, or unenforceable and cannot be modified to be enforceable,
then the illegal, invalid or unenforceable provision shall be excluded from this
Agreement, leaving the remaining provisions in full force and effect.

 

4.7                               Employee Representations.  Employee represents
and certifies that he/she: (1) has carefully read all of this Agreement; (2) has
been given a fair opportunity to ask any questions necessary to understand the
terms, consequences and binding effect of this Agreement; (3) understands its
provisions and corresponding obligations; (4) has been given an adequate
opportunity to consult with an attorney regarding this Agreement; (5) has
determined that it is in his/her best interests to enter into this Agreement;
(6) has not been influenced to sign this Agreement by any statement or
representation by Company not contained in this Agreement; (7) expressly intends
for this Agreement to supersede any terms of employment Employee might otherwise
be eligible for in his/her Country of Operations or Country of Origin; and (8)
enters into this Agreement knowingly and voluntarily.

 

8

--------------------------------------------------------------------------------


 

GEOKINETICS INC.

 

EMPLOYEE

 

 

 

 

 

 

By

/S/ David J. Crowley

 

/S/ Alejandra Veltmann

David J. Crowley

 

Alejandra Veltmann

President & CEO

 

 

Geokinetics Inc.

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

To the Employment Agreement between Geokinetics Inc. and Ale Veltmann

 

The Company and the Employee agree that this Exhibit A is incorporated by
reference into and is intended to be a material part of the Employment Agreement
dated as of December 12, 2012 between the Company and the Employee (collectively
the “Agreement”).

 

Name

 

Alejandra Veltmann

 

 

 

Position

 

Vice President and Chief Accounting Officer

 

 

 

Country of Operation

 

United States

 

 

 

Reporting To

 

Gary L. Pittman, Executive Vice President and Chief Financial Officer

 

 

 

Monthly Salary

 

Employee’s salary shall be a base salary of $9,375.00 USD paid semi-monthly (24
pay cycles), which amounts to $225,000.00 USD on an annual basis. The Company is
or may be required to withhold from such gross amount deductions for federal,
state or local taxes, F.I.C.A. and such other taxes required by appropriate
governmental agencies. The amount paid to Employee shall be net of such amounts.
Employee’s salary will be reviewed annually by the Company.

 

 

 

Incentive Compensation Plan

 

Employee will be eligible to participate in a discretionary bonus plan with an
annual target of 50% of Employee’s annual base salary.  This discretionary bonus
will be paid in accordance with the Company’s Total Compensation Program.
Employee must be employed by the Company at the time of payment in order to be
eligible for and receive the annual discretionary bonus.

 

 

 

Equity Plan Participation

 

Employee shall be eligible to participate in the Company’s long-term incentive
plan(s) in place at the time of the Employment Agreement or any similar plan or
plans thereafter. All participation shall be in accordance with the terms and
provisions of the Plan(s).

 

 

 

Severance Pay Period

 

12 months

 

 

 

Non-Competition Period

 

12 months from last day of employment with the Company.

 

 

 

Change of Control — Equity

 

In the event of a Change of Control, all of the Employee’s stock options and any
other equity awards then outstanding shall automatically become 100% vested and
immediately and fully exercisable.

 

 

 

Geographic Region and Scope of Activity Non-Competition Obligations

 

During the Non-Competition Period, Employee shall not be employed in the same or
similar capacity for a competitor in the seismic services industry as Employee
was employed by the Company, nor shall Employee be employed in any capacity with
a competitor in the seismic services industry wherein it is reasonably likely
Employee may use the Company’s confidential and proprietary information. Due to
the Employee’s responsibilities and contact with confidential affairs of the
Company, including business matters, costs, profits, markets, sales, trade
secrets, ideas, customers, etc., this provision is in effect globally.

 

 

GEOKINETICS INC.

 

EMPLOYEE

 

 

 

 

 

 

By

/S/ David J. Crowley

 

/S/ Alejandra Veltmann

David J. Crowley

 

Alejandra Veltmann

President & CEO

 

 

 

--------------------------------------------------------------------------------